DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 1-18 of U.S. Patent No. 11109156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 and 1-18 of US 11109156 are narrower and anticipate all the claimed limitations recited in the claims 1-5, 8-16, and 18-20 of the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: this claim recites the limitation “the step of attenuating the first low- frequency analog audio signal comprises attenuating the first low-frequency analog signal by approximately 15 dB” which contradicts to the disclosure of the specification. According to the specification, the input analog audio signal is attenuated by approximately 15 dB but not “attenuating the first low-frequency analog signal by approximately 15 dB” as claimed. Because of the contradiction, the scope of the claim cannot be set and the claim is indefinite.
	In addition, the claim 4 recites the limitation "the step of attenuating the first low frequency analog audio signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-20 would be allowed if applicant amends the claims or files an eTerminal Disclaimer  to overcome the double patenting rejection and amends or cancel claim 4 to overcome the 112(b) rejection as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1: the prior art fails to disclose a method for improving the effective signal-to-noise ratio for active loudspeakers, the method comprising the steps of: 
	receiving an analog audio signal; 
	high-pass filtering the analog audio signal to produce a first high-frequency analog signal; 
	attenuating the analog audio signal by approximately 15 dB to produce an attenuated analog signal;
	converting the first high-frequency analog signal to a high-frequency digital signal; 
	converting the attenuated analog signal to an attenuated digital signal; and
	applying digital signal processing to the high-frequency digital signal and/or the attenuated digital signal.
	Furthermore, the above limitations in combination with the rest of the recited limitations distinguish the claim from the prior art.
Regarding independent claim 11: this claim recites the corresponding analog to digital audio signal conversion system that executes the method of claim 1. Therefore, this claim would be allowed under the same reasons that applied to claim 1 as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gautama (US 20160105742)
Takemura (US 20130163770)
Yamakawa et al. (US 8363845)
Larsen et al. (US 20110085668)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654